DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/647,307, filed 03/13/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0120659, filed on 09/19/2017.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9,
Claim 9 is unclear as to whether the ratio of lithium/metal is .98 to 1.1 or the ratio of lithium/metal element can be found in a range from 0.98 to 1.1.  Additionally, the term metal element is vague in regard to whether it is selected from the total amount of metals within the material or its selected from the doping element(s) M.  Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 105047906 A) (refer to enclosed translations for references).

    PNG
    media_image1.png
    442
    630
    media_image1.png
    Greyscale


Regarding claim 1,
Dong teaches a positive electrode active material for a secondary battery (see Abstract), wherein:
the positive electrode active material is a lithium cobalt-based oxide including a doping element M (see abstract);
wherein a lithium cobalt-based oxide particle contains the doping element M in an amount of 3,000 ppm or more ([013], “Li 1+yCo 1-xM xO2, wherein 0.01≤x≤0.1”);
where doping element M has a molar composition of 1-10% and M is selected as manganese [013]; 1%= 1 part Mn /100 parts LCO by mols= 54.93 parts Mn/9786 parts LCO by mass= .56%= 5,600ppm. For the other bound, 10% Mn is therefore 56,000 ppm by mass. The prior art range of 5,600 to 56,000 ppm by mass is thus entirely encompassed by the claimed range of 3,000 ppm or more;
wherein in a bulk portion corresponding to 90% of a core side among the radius from a core of the particle to a surface thereof (see annotated Fig. 8).  The SEM image contains a scale bar with ~54 tics, with the bulk portion being 36 tics, aka 5.33 micrometers and the entire core side being 38 tics, aka 5.63 micrometers; thus, the bulk portion is 94.7% of a core side, which is substantially the same as 90%; the prior art bulk proportion is close, but not exactly the claimed proportion; however, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to use a core bulk portion corresponding to 90% of a core side;
the doping element M is contained at a concentration equal to or higher than that in the bulk portion (Fig 8, Mn; [0088]);
and has a concentration gradient in which the concentration thereof is gradually decreased in the core direction from the surface of the particle (Fig 8, Mn; [0088]). 
the doping element M in the lithium cobalt- based oxide particle is contained at a constant concentration (Fig. 8, [088] “From FIG. 8 it can be seen that the doping element Mn anode material in its inside is evenly distributed”),
and in a surface portion from the surface of the particle to 100 nm in a core direction (Annotated Fig. 8, orange line); using the SEM scale bar in annotated Fig. 8, which is ~ 54 tics, the surface portion, being 2 tics, is ~0.296 micrometers, or 296 nm.  
The prior art is substantially close to the claimed surface portion thickness; therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to use a surface portion from the surface of the particle to 100 nm in a core direction.  “A prima facie case of obviousness exists where the claimed amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I.).

Regarding claim 2,
Dong teaches the positive electrode active material for a secondary battery of claim 1 (as described above), wherein the lithium cobalt-based oxide particle contains the doping element M in an amount of 5,000- 8,000 ppm.  The prior art range of 5,600 -56,000 ppm overlaps with the range of 5,000- 8,000 ppm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05 I.).
Regarding claim 3,
Dong teaches the positive electrode active material for a secondary battery of claim 1, in which majority of the doping element is arranged on the surface (Fig. 8, Mn; [088], “lamellar structure”) in the surface portion from the surface of the particle to 100 nm in the core direction (as described above in claim 1).  It is the examiners position that a lamellar, or layered, structure indicates that the majority of doped element is on the outside, where a majority being greater than 30%, and therefore the prior art overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05 I.).

Regarding claim 4,
Dong teaches the positive electrode active material for a secondary battery of claim 1 (as described above in claim 1), wherein the surface portion has a concentration gradient in which the concentration of the doping element M is gradually decreased from the surface of the particle to 10 to 50 nm in the core direction of the particle (see elements of claim 1).  It is the examiner’s position that if the concentration is decreasing 100 nm from the surface (as described above) then the doping element M is also gradually decreased from the surface of the particle to 10 to 50 nm in the core direction of the particle.
Regarding claim 7,
Dong teaches the positive electrode active material for a secondary battery of claim 1, wherein the lithium cobalt-based oxide particle is represented by LiaCo(1-x)Mx02 in Formula 1, ([013], “Li1+yCo (1-x) MxO2,  0 < x 0.1, y is not less than -0.02 and not more than 0.02; M is doping element Mg”), where y=a.  The ranges of both x and y are encompassed by the claimed range.
Claims 5-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 105047906 A) in view of Huang (CN 104241633 A).
Regarding claim 5,
Dong teaches the positive electrode active material for a secondary battery of claim 1 (as described above in claim 1), wherein the doping element M is at least one selected from the group consisting of Al, Ti, Zr, Mg, and Nb ([013]) but fails to teach these specific doping elements with a concentration gradient.  Huang teaches the doping element M is at least one selected from the group consisting of Al, Ti, Zr, Mg with a concentration gradient [0008].
Regarding claim 6,
Modified Dong teaches the positive electrode active material for a secondary battery of claim 1 (as described above in claim 1), wherein the doping element M is at least one selected from the group consisting of Al, Ti, Zr, Mg, Nb, Ba, Ca ([013], see elements of claim 5).
Regarding claim 8,
Modified Dong teaches the positive electrode active material for a secondary battery of claim 1, but fails to teach the electrode thereof further comprising a coating layer on the surface of the lithium cobalt-based oxide particle.  Huang teaches a coating layer on the surface of the lithium cobalt-based oxide particle ([0053], “Li1.1 Ni0.61 Co0.13 Mn0.13 Ti0.1302.”) wherein the coating layer comprises at least one oxide selected from the group consisting of Co and Ti [0053] because ([0004], “gradient coating material, can be a doping element concentration on the surface layer of the material, the more effective isolation of side reaction between the electrolyte and the active material, not only can improve the stability of the material, but not excessively reduce the material electrochemical performance“.) It would be obvious to one of ordinary skill of the art before the effective filing date to combine the coating layer comprising and oxide with Co and Ti as taught by Huang with the positive electrode active material taught by Dong in order to improve the stability of the material without excessively reducing the electrochemical performance.
Regarding claim 9,
The examiner interprets claim 9 as “the molar ratio of lithium/metal element to be in a range of .98 to 1.1.”  Modified Dong teaches the positive electrode active material for a secondary battery of claim 1, wherein the lithium cobalt-based oxide has a molar ratio (molar ratio of lithium/metal element) of lithium to a metal element excluding lithium of 0.98 to 1.1. ([0088], “Li1.02 Co0.93Mn0.07O2”), where the molar ratio of Li/Ni is 1.097 is within the claimed range.  
Regarding claim 10,
Dong teaches a method for preparing a positive electrode active material for a secondary battery, the method comprising: preparing a C0304 precursor ([093], “oxide precursor Co304”) for the Mn (gradient) example. Dong also teaches doping precursors [029] to a level defined by x, which is between 5,600-56,000 ppm (see elements of claim 1) mixing the doped C0304 precursor with a lithium raw material and performing a first heat treatment to prepare a lithium cobalt-based oxide including the doping element M (Dong, [095]).  It would be obvious to one of ordinary skill of the art before the effective filing date to have combined the method of doping the precursor in an amount of 1,000 ppm or more with the Co304 precursor in order to increase the concentration of the doping element on the surface.  
Dong fails to teach a second heat treatment.  Huang teaches mixing the lithium-based oxide with a raw material of the doping element M and performing a second heat treatment to prepare a lithium cobalt-based oxide the surface of which is additionally doped with the doping element M [0022] in order to increase the concentration of M on the surface as described in [0005].  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the second heat treatment as taught by Huang with the method taught by Dong in order to increase the concentration of doping element on the surface.
Regarding claim 11,
Modified Dong teaches the method of claim 10, wherein the preparing the doped C0304 precursor doped with the doping element M in an amount of 1,000 ppm or more (see elements of claim 10) comprises: preparing a precursor forming solution including a cobalt-containing starting material and the raw material of the doping element M [029]; and subjecting the precursor forming solution to coprecipitation reaction [029].
Regarding claim 12,
The method of claim 10, wherein the precursor is doped with the doping element M in an amount of 5,600 to 56,000 ppm.  This overlaps with the claimed range of 3,000 to 6,000 ppm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05 I.).
Regarding claim 13,
Modified Dong teaches the method of claim 10, wherein the lithium cobalt- based oxide including the doping element M prepared after the first heat treatment comprises the doping element M at a constant concentration in the lithium cobalt-based oxide particle ([094], “uniform mixture”).
Regarding claim 14,
Modified Dong teaches the method of claim 10, wherein the raw material of the doping element M is mixed in an amount of 0.56 to 5.6 parts by weight, with respect to 100 parts by weight of the lithium cobalt-based oxide (see elements of claim 10). This is substantially close to overlapping with 0.05 to.5 parts by weight.  Absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to have selected 0.05 to 0.5 parts by weight in order to replicate the proper proportions of the material.  “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I.).
Regarding claim 15,
Modified Dong teaches the method of claim 10, wherein the second heat treatment is performed at 800 to 1000 ℃ [0022], which encompasses the claimed range of 800 to 950.  Absent a showing of criticality or unexpected results it would be obvious to one of ordinary skill of the art before the effective filing date to have optimized the second heat treatment to 800 to 950°C in order to increase the cathode performance.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  
Regarding claim 16,
Modified Dong teaches method of claim 10, wherein the lithium cobalt- based oxide the surface of which is additionally doped with the doping element M (Fig. 8, Mn) and which is prepared after the second heat treatment comprises the doping element M in an amount of 3,000 ppm or more [088] (see elements of claim 1) wherein in a bulk portion corresponding to 90% of a core side among the radius from a core of the lithium cobalt- based oxide particle to a surface thereof, the doping element M is contained at a constant concentration, and in a surface portion from the surface of the lithium cobalt-based oxide particle to 100 nm in a core direction (see elements of claim 1), the doping element M is contained at a concentration equal to or higher than that in the bulk portion and has a concentration gradient in which the concentration thereof is gradually decreased in the core direction from the surface of the particle (see elements of claim 1).
Regarding claim 17,
Modified Dong teaches the method of claim 10, wherein the doping element M is at least one selected from the group consisting of Al, Ti, Zr, Mg, Nb, Ba, Ca and Ta (see elements of claim 5), 
Regarding claim 18,
Modified Dong teaches the method of claim 10, wherein the preparing the lithium cobalt oxide the surface of which is additionally doped with the doping element M comprises (see elements of claim 10), further mixing a cobalt-containing starting material when the lithium cobalt- based oxide is mixed with the raw material of the doping element M ([094], which is the Mn in “Mn3O4”).
Regarding claim 19,
Modified Dong teaches a positive electrode for a secondary battery comprising the positive electrode active material according to any one of claims 1 to 9 (as described above in claims 1 through 9).
Regarding claim 20,
Modified Dong teaches the lithium secondary battery comprising the positive electrode according to claim 19 (as described above in claim 19).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728